Cite as 2017 Ark. App. 506


                ARKANSAS COURT OF APPEALS

                                       DIVISION II
                                      No.CR-17-301

DAVID EUGENE LEWIS                          Opinion Delivered:   October 4, 2017

                           APPELLANT APPEAL FROM THE ARKANSAS
                                     COUNTY CIRCUIT COURT,
V.                                   NORTHERN DISTRICT
                                     [NO. 01S-CR-04-250]

STATE OF ARKANSAS                           HONORABLE DAVID G. HENRY,
                                            JUDGE
                             APPELLEE
                                            AFFIRMED



                            DAVID M. GLOVER, Judge

       Appellant David Eugene Lewis was convicted of possession of cocaine with intent to

deliver and possession of marijuana with intent to deliver. He was sentenced to a cumulative

term of 1200 months in prison. His convictions were affirmed by this court on direct appeal.

Lewis v. State, 2010 Ark. App. 641.

       Lewis filed a Rule 37 petition, which was denied except for the issue of jail-time

credit; the circuit court reserved ruling on that issue in order to receive more information.

On November 22, 2011, the circuit court issued a supplemental order granting Lewis a total

of 1194 days’ credit for the time spent in the Arkansas County Detention Center while

awaiting trial, despite Lewis’s contention he was entitled to 1298 days’ credit. On appeal,

our supreme court agreed with the circuit court’s denial of relief, including the circuit
                                 Cite as 2017 Ark. App. 506

court’s calculation of 1194 days’ jail-time credit, and dismissed Lewis’s appeal because it was

clear Lewis could not prevail. Lewis v. State, 2013 Ark. 105.

       On February 15, 2017, Lewis filed a motion for a nunc pro tunc order, arguing he

was entitled to 1298 days’ jail-time credit and asking for a nunc pro tunc order to correct

the commitment order to accurately reflect the proper amount of days of jail-time credit.

On February 16, 2017, the circuit court issued an order granting Lewis’s request that an

amended commitment order reflecting the correct amount of jail-time credit be entered but

denying Lewis any jail-time credit beyond the 1194 days to which the circuit court had

previously determined Lewis was entitled. An amended sentencing order was filed on

February 22, 2017. On March 15, 2017, Lewis filed a motion for reconsideration and

clarification of the February 16, 2017 order and for an evidentiary hearing, along with a

notice of appeal.

       On appeal, Lewis argues that the circuit court erred by failing to rule on his motion

for reconsideration and clarification and for an evidentiary hearing, contending that the

circuit court’s failure to rule on his motion prevented him from seeking appellate review.

Lewis asks our court to remand to the circuit court for an evidentiary hearing to determine

the appropriate amount of jail-time credit. We affirm.

       Lewis’s jail-time credit has already been determined by the circuit court to be 1194

days, and this calculation was affirmed by our supreme court. Lewis, 2013 Ark. 105, at 6.

Lewis is precluded by the law-of-the-case doctrine from raising this claim again, as this

doctrine dictates “that an issue raised and concluded in a prior appeal decision may not be

revisited in a subsequent appeal as the matter becomes res judicata.” Hill v. State, 2010 Ark.
2
                                 Cite as 2017 Ark. App. 506

102, at 1. Furthermore, our court cannot overrule the Arkansas Supreme Court’s precedent.

Moore v. State, 2009 Ark. App. 863. Therefore, it is immaterial that the circuit court failed

to rule on the motion for reconsideration and clarification of the supplemental order and

for an evidentiary hearing. The circuit court’s ruling is affirmed.

       Affirmed.

       VIRDEN and MURPHY, JJ., agree.

       David E. Lewis, pro se appellant.

       Leslie Rutledge, Att’y Gen., by: Karen Virginia Wallace, Ass’t Att’y Gen., for appellee.




                                               3